Motion granted only to the extent of permitting the plaintiff to prosecute his appeal from the judgment of the Supreme Court, Bronx County, entered December 1, 1958, as a poor person and to enlarge his time to serve and file the record on appeal and the appellant’s points up to and including January 5, 1960, with notice of argument for the February 1960 Term of this court, said appeal to be argued or submitted when reached. The order of this court entered January 8, 1959 is modified accordingly. In all other respects, the motion is denied without prejudice, however, to the renewal of the application to the Trial Justice for an order directing the official stenographer to furnish the plaintiff-appellant with a copy of the stenographic minutes of the trial, free of charge, and for the issuance of a certificate to said official stenographer of the sum to which he is entitled as statutory fees therefor and directing the Comptroller of the City of New York to pay the same upon presentation of such certificate. Concur — Breitel, J. P., Rabin, M. M. Frank, Valente and Stevens, JJ.